Citation Nr: 1518515	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-48 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for patellofemoral syndrome of the left knee, prior to October 30, 2012, on appeal from an initial grant of service connection.

2.  Entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome of the left knee, after October 29, 2012, on appeal from an initial grant of service connection.

3.  Entitlement to a compensable evaluation for patellofemoral syndrome of the right knee, prior to October 30, 2012, on appeal from an initial grant of service connection.

4.  Entitlement to a disability evaluation in excess of 10 percent for patellofemoral syndrome of the right knee, after October 29, 2012, on appeal from an initial grant of service connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from August 1999 to September 2007.  

This matter originally came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  In that action, the RO granted service connection for patellofemoral syndrome of both knees and assigned noncompensable ratings for each knee.  The appellant was notified of that action and he subsequently appealed to the Board for review.  Prior to the claim being forwarded to the Board, and after the appellant underwent additional medical examination of both knees, 10 percent disability ratings were awarded effective October 30, 2012.  

The Board then reviewed the appellant's claim and in June 2013 issued a decision.  The Board would note that when it originally promulgated its June 2013 Decision, the Board incorrectly phrased the issues on appeal as those merely involving noncompensable ratings for both knee disorders.  Notwithstanding this error, the Board issued a Decision in June 2013 that denied the appellant's claim for increased ratings benefits.  The appellant was notified of that action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court, for review.  Following a review of the Board's June 2013 Decision, the Court vacated the Board's action with respect to his knee disabilities.  The claim has since been returned to the Board for action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As reported above, the Court vacated the Board's previous action with respect to his bilateral knee claims.  The Court pointed out that the Board erred when it failed to recognize that the RO had assigned separate 10 percent ratings for each knee disorder effective October 30, 2012, and that the Board had not considered whether a 10 percent rating could be assigned prior to that date or whether a 20 percent rating could be awarded after that date.  The Court also found that the Board erred when it did not consider, or at least discuss, 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because of these perceived errors, the Court concluded that it needed to vacate the Board's action with respect to the issues involving the knees and return the claim to the Board for further appellate action.  

Joints that are actually painful, unstable, or malaligned, due to healed injury, may be entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59 (2014).  Moreover, the Court has held that the application of 38 C.F.R. § 4.59is not limited to disabilities involving arthritis.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The question, therefore, is whether either one of the appellant's knee joint disabilities, because of pain, results in some functional loss.  Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

In this instance, the record reveals that the appellant underwent VA examinations of his knees in October 2009 and against in October 2012.  However, in each instance, the examiner did not review the appellant's claims file prior to the examination.  As such, the examiner did not have the benefit of noting whether there was functional loss, as a result of pain, that may have been noted in treatment records or in statements provided by the appellant.  If such functional loss had reported and was of record, the examiners should have provided comments thereon.  The lack of said comments, even if they were/are negative, impacts the appellant's claim for benefits.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2014) ("[I]f the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.").  Given the foregoing, the Board finds that the VA has not substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim, and the claim will be returned to the AMC so that another examination may be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant and ask that he identify all sources of medical treatment received since he was discharged from service in September 2007 for his right and left knee disorders, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AOJ should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014). 

2.  The appellant should undergo a VA examination by an orthopedist to determine the nature and severity of each knee disability during the entire course of this appeal (September 9, 2007, to the present).  The examiner should be provided with the appellant's claims folder and should review the appellant's medical history prior to conducting the examination.  In addition to x-rays, any other tests and studies deemed necessary should be accomplished at this time. 

The orthopedist should specifically comment on any manifestations and symptoms produced by the knee disorders including the production of pain and the effect of pain on functional ability of each knee.  Readings should be obtained concerning the appellant's range of motion and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the knee.  Additionally, the examiner should be requested to determine whether either knee exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected knee disabilities.  Furthermore, the examiner should state whether any pain associated with the disabilities at any time during the appeal could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).    

3.  Thereafter, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

